                        Case 4:16-cv-02266-JST Document 103 Filed 10/06/20 Page 1 of 4


                   1   Elizabeth L. Deeley (Bar No. 230798)
                        elizabeth.deeley@lw.com
                   2   Melanie M. Blunschi (Bar No. 234264)
                        melanie.blunschi@lw.com
                   3   LATHAM & WATKINS LLP
                       505 Montgomery Street, Suite 2000
                   4   San Francisco, CA 94111
                       415.391.0600 / 415.395.8095 (Fax)
                   5
                       Andrew B. Clubok (pro hac vice)
                   6    andrew.clubok@lw.com
                       Susan E. Engel (pro hac vice)
                   7    susan.engel@lw.com
                       LATHAM & WATKINS LLP
                   8   555 Eleventh Street, NW, Suite 1000
                       Washington, D.C. 20004
                   9   202.637.2200 / 202.637.2201 (Fax)

               10      Counsel for Defendant Facebook, Inc.

               11      Additional Counsel on Signature Page

               12                                 UNITED STATES DISTRICT COURT
               13                              NORTHERN DISTRICT OF CALIFORNIA
               14                                        OAKLAND DIVISION
               15      CHRISTINE HOLT, individually and on        Case No. 4:16-cv-02266-JST
                       behalf of all others similarly situated,
               16                                                 STIPULATION AND [PROPOSED] ORDER
                                         Plaintiff,               TO STAY CASE PENDING DECISION IN
               17                                                 FACEBOOK, INC. V. DUGUID, NO. 19-511
                              v.                                  (S. CT.)
               18
                       FACEBOOK, INC.,
               19
                                         Defendant.               Judge:     Hon. Jon S. Tigar
               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                        STIP. AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                      TO STAY CASE
                                                                                         CASE NO. 16-CV-02266-JST
                        Case 4:16-cv-02266-JST Document 103 Filed 10/06/20 Page 2 of 4


                   1          Defendant Facebook, Inc., and Plaintiff Christine Holt jointly and respectfully request that

                   2   this case be stayed pending the Supreme Court’s decision in Facebook, Inc. v. Duguid, No. 19-511

                   3   (S. Ct.), https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19

                   4   -511.html. This case was previously stayed pending the Ninth Circuit’s disposition of Facebook’s

                   5   petition for interlocutory review under 28 U.S.C. § 1292(b) of this Court’s decision granting in

                   6   part and denying in part Facebook’s motion to dismiss. See ECF No. 86. That decision held that

                   7   Holt had plausibly alleged the existence of an automatic telephone dialing system (ATDS). See

                   8   ECF No. 72.

                   9          In a related case, Duguid v. Facebook, Inc., No. 15-cv-00985-JST, 2017 WL 635117 (N.D.

               10      Cal. Feb. 16, 2017), this Court held that the plaintiff had not plausibly alleged an ATDS, a decision

               11      which the Ninth Circuit reversed, see 926 F.3d 1146 (9th Cir. 2019). On October 17, 2019,

               12      Facebook petitioned the Supreme Court for review of the Ninth Circuit’s decision in Duguid. This

               13      case remained stayed, and the parties believed it would be prudent to await a decision in Duguid

               14      before moving this Court to lift the stay. On July 9, 2020, the Supreme Court granted certiorari in

               15      Duguid to decide “[w]hether the definition of ATDS in the [Telephone Consumer Protection Act

               16      (TCPA)] encompasses any device that can ‘store’ and ‘automatically dial’ telephone numbers,

               17      even if the device does not ‘us[e] a random or sequential number generator.’” See Duguid,

               18      Question Presented, https://www.supremecourt.gov/qp/19-00511qp.pdf. Here, Holt alleges that

               19      Facebook violated the TCPA by using “an automatic telephone dialing system that has the capacity

               20      to store and dial telephone numbers, automatically and en masse.” ECF No. 29 ¶ 3. The Supreme

               21      Court will thus decide the meaning of the ATDS provision at the crux of this case.

               22             On September 24, 2020, this Court sua sponte lifted the stay and scheduled a case

               23      management conference for October 27, 2020. The parties have since conferred and now

               24      STIPULATE that:

               25             1.      The Supreme Court’s resolution of Duguid is likely to materially affect the

               26                     disposition of this case, and staying this matter pending resolution of Duguid will

               27                     conserve judicial resources and avoid needless expense;

               28
                                                                                                    STIP. AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1                                       TO STAY CASE
                                                                                                     CASE NO. 16-CV-02266-JST
                        Case 4:16-cv-02266-JST Document 103 Filed 10/06/20 Page 3 of 4


                   1         2.     A stay is appropriate, will not prejudice either party, and will best serve the orderly

                   2                course of justice; and,

                   3         3.     The parties will notify this Court of the Supreme Court’s decision in Duguid within

                   4                14 days and will include in that notice a proposal for next steps in this case.

                   5   IT SO STIPULATED.

                   6

                   7   Dated: October 5, 2020                          Respectfully submitted,

                   8                                                   /s/ Melanie M. Blunschi
                        Andrew B. Clubok (pro hac vice)                Melanie M. Blunschi (Bar No. 234264)
                   9    Susan E. Engel (pro hac vice)                  Elizabeth L. Deeley (Bar No. 230798)
                        LATHAM & WATKINS LLP                           LATHAM & WATKINS LLP
               10       555 Eleventh Street, NW                        505 Montgomery Street
                        Suite 1000                                     Suite 2000
               11       Washington, D.C. 20004-1304                    San Francisco, CA 94111-6538
                        Telephone: (202) 637-2200                      Telephone: (415) 395-8233
               12       Fax: (202) 637-2201                            Fax: (415) 395-8095
                        Email: andrew.clubok@lw.com                    Email: elizabeth.deeley@lw.com
               13              susan.engel@lw.com                              melanie.blunschi@lw.com
               14                                  Counsel for Defendant Facebook, Inc.
               15
                                                                       /s/ Benjamin H. Richman
               16       J. Aaron Lawson (Admitted Pro Hac Vice)        Benjamin H. Richman (Admitted Pro Hac
                        alawson@edelson.com                            Vice)
               17       EDELSON PC                                     brichman@edelson.com
                        123 Townsend Street, Suite 100                 EDELSON PC
               18       San Francisco, California 94107                350 North LaSalle Street, 14th Floor
                        Tel: 415.212.9300                              Chicago, Illinois 60654
               19       Fax: 415.373.9495                              Tel: 312.589.6370
                                                                       Fax: 312.589.6378
               20       Stefan Coleman (Admitted Pro Hac Vice)
                        law@stefancoleman.com
               21       LAW OFFICES OF STEFAN COLEMAN,
                        PLLC
               22       201 South Biscayne Boulevard, 28th Floor
                        Miami, Florida 33131
               23       Tel: 877.333.9427
                        Fax: 888.498.8946
               24
                                                    Counsel for Plaintiff Christine Holt
               25

               26

               27

               28
                                                                                                  STIP. AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          2                                       TO STAY CASE
                                                                                                   CASE NO. 16-CV-02266-JST
                        Case 4:16-cv-02266-JST Document 103 Filed 10/06/20 Page 4 of 4


                   1                                        [PROPOSED] ORDER

                   2          Upon consideration of the parties’ Stipulation to Stay Case Pending Decision in Facebook,

                   3   Inc. v. Duguid, No. 19-511 (S. Ct.), the Court finds that good cause for the requested stay has been

                   4   shown and GRANTS the parties’ Stipulation.

                   5          This case is STAYED pending the Supreme Court’s decision in Facebook, Inc. v. Duguid.

                   6   The parties shall notify the Court within 14 days of the Supreme Court’s decision in Facebook,

                   7   Inc. v. Duguid and will include in that notice a proposal for next steps in this case.

                   8   IS SO ORDERED.
                   9

               10      DATED: October 6, 2020                                 _______________________
                                                                              Hon. Jon S. Tigar
               11
                                                                              United States District Judge
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                     STIP. AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3                                        TO STAY CASE
                                                                                                      CASE NO. 16-CV-02266-JST
